350 S.W.3d 861 (2011)
Jack CAMPISE, Appellant,
v.
SOUTHLAND IMPORTS, INC. d/b/a Suntrup Volkswagen, Respondent.
No. ED 96307.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
Bryan E. Brody, St. Louis, MO, for appellant.
John A. Michener, Brian R. Shank, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jack Campise ("Plaintiff) appeals from the trial court's dismissal granted in favor of Southland Imports, Inc., d/b/a Suntrup Volkswagen ("Suntrap"), on his suit alleging violation of the Missouri Merchandising Practices Act ("MMPA"), Sections 407.010-.309 RSMo 2000, negligent misrepresentation, and fraudulent misrepresentation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *862 would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).